DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 8/29/2022.
Claim 1 is amended.
Claims 2, 9 are cancelled.
Claims 1, 3-8, 10-17, and 19-20 are pending.
The Examiner withdraws the objection to claim 1 for minor informalities due to Applicant’s amendment filed 8/29/2022. 

Response to Arguments
Applicant’s arguments, see p. 7, filed 8/29/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 over Nakano in view of Keritsis have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Bruna et al. (US 6398074) and Kaufmann (US 2017/0165439).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3-8, 10, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2016/0331040; of record) in view of Bruna et al. (US 6398074) and Kaufmann (US 2017/0165439).
Regarding claims 1 and 13, it is noted that Applicant’s specification defines “a pod bay” as “a cavity sized to securely receive a separator or connector” (see Paragraph 73, 76).
Nakano discloses a non-combustion-type flavor inhaler for generating a functionalized aerosol (abstract) comprising:
a battery section (electric component unit 110; Fig. 1; Paragraph 36) comprising a first housing (Fig. 1; interpreted as the outside of electric component unit 110), a battery disposed in the first housing (power source 10; Fig. 1; Paragraph 37-38), and a first connector coupled to the housing (female connector 111; Fig. 1; Paragraph 36);
an aerosol section (atomizing unit 120; Fig. 1; Paragraph 36) comprising a second housing (tubular outer wall 124; Fig. 2; Paragraph 45), an aerosol forming chamber disposed within the second housing (ceramic 123; Fig. 2; Paragraph 45), and a first pod bay (Fig. 2; interpreted as the part of outer wall 124 that extends from the dip in the outer wall 124 adjacent to partition wall member 126 to connector of mouthpiece unit 140); and
an insert section (capsule unit 130 and mouthpiece unit 140; Fig. 2; Paragraph 49) comprising a third housing (mouthpiece unit 140; Fig. 2; Paragraph 55 and 70; mouthpiece unit 140 may be integrally provided with capsule unit 130; also interpreted as a second pod bay configured to contain the capsule), a mouth end (140; Fig. 2), a flavor reservoir (flavor source 131), and a through hole (mouthpiece hole 141);
wherein the battery section is configured to couple to the aerosol section, wherein the aerosol section is configured to removably couple to the insert section, and wherein the connector is configured to fit within the pod bay (Fig. 2; Paragraph 55; the capsule unit is attachable and detachable from a main body unit).
Additionally, Nakano discloses a first separator (partition wall member 126) configured to fit within the pod bay and having an outer wall (Fig. 2; the outer wall is the interpreted as the outside diameter of the partition wall member that is directly adjacent to the outer wall 124) and a destroying portion (90; also interpreted as a second connector because the destroying portion connects the aerosol forming chamber to the flavor source) that is in the form of a cylindrical hollow needle that forms an air channel so that air passes through the air channel (Paragraph 50; interpreted as an aerosol entry and a singular aerosol exit) and to puncture a film (Paragraph 50). Figure 2 is recreated below and labeled to illustrate the equivalent parts in Nakano. 
However, Nakano is silent as to the first separator and the second connector are part of the insert section and the outer wall of the first separator is configured to secure the first separator within the insert section. Moreover, Nakano is silent as to the first separator is configured to split the aerosol into a plurality of streams to exit through a plurality of aerosol exits, wherein the aerosol has been split into streams such that it exits through a greater number of aerosol exits then entering the first separator through the aerosol entry, wherein the number of aerosol is greater than the number of aerosol entries, wherein the plurality of aerosol exits and the plurality of streams are radially separated from each other, and wherein each of the aerosol exits comprises a hollow projection extending from the first separator. Lastly, Nakano is silent as to the first separator and the second connector are configured to fit within the second pod bay.

    PNG
    media_image1.png
    493
    822
    media_image1.png
    Greyscale

	Bruna teaches device for dispensing a fluid in a reservoir (title) comprising an upper body (1; “insert section”) having an element (2; “second pod bay”) incorporating a reservoir (10) and a closing membrane (13); and a lower body (3; “aerosol section”) including a second element (5; “first separator”) with a piercing needle (23; “second connector” and “hollow projection”), the second element is configured to receive air through an air chamber (22; one “aerosol entry”) and split the air into a plurality of streams to exit through groove or bores in the piercing needle (col. 5, ll. 58-60; see Fig. 3-5, showing two “aerosol exits”), the bores are radially separated from each other (see Fig. 3-5), the second element and first element are linked together and sealed (col. 6, ll. 5-10; see Fig. 4 “the first separator and the second connector are part of the insert section and the outer wall of the first separator is configured to secure the first separator within the second pod bay of insert section”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nakano’s first separator and connector to have the same structure as Bruna’s second element, and modifying the structure of Nakano’s the second pod bay to have the same structure as Bruna’s upper body in order to obtain the predictable result of piercing a membrane (Bruna; Col. 6, ll. 3-5) with the benefit of minimizing the risk that a product in the reservoir flows into the air chamber by linking the second element to the reservoir in a sealed fashion  (Bruna; col. 5, ll. 50-55, col. 6, ll. 5-10). 

    PNG
    media_image2.png
    702
    519
    media_image2.png
    Greyscale

Moreover, modified Nakano is silent as to each of the aerosol exits comprises a hollow projection extending from the first separator.
Kaufmann teaches an inhaler (title) comprising a capsule (300; Fig. 3A-3C) and two needles (302) capable of producing a plurality of gas flow regimes (para. 194; see e.g. Figs. 3D-G).
It would have been obvious to said skilled artisan to have substituted modified Nakano’s piercing needle with two outlets for the two needles in Kaufman in order to achieve the predictable result of employing a plurality of gas flow regimes (Kaufman; Para. 194) which can be beneficial in decreasing the amount of material in the powder and producing particles of different sizes for delivering powder to different body locations (para. 194).
Regarding the claim limitation “wherein the first separator is configured to receive an aerosol through the aerosol entry and split the aerosol into a plurality of streams to exit through the plurality of aerosol exits such that the aerosol exits through a greater number of aerosol exits” and “the plurality of streams are radially separated from each other” since modified Nakano discloses one aerosol entry and two aerosol exits, the aerosol will flow as claimed. Specifically, one of ordinary skill in the art would appreciate that the velocity and flow rate of the aerosol stream through the respective plurality exit holes is dependent on the cross section area of the outlet aperture according to Bernouli’s equation. 

Regarding claim 3, modified Nakano further discloses wherein the insert section further comprises a second separator (filter 132; Paragraph 51; the filter separates flavor source and the mouth end).

Regarding claim 4¸ modified Nakano further discloses wherein the second separator is configured to control the delivery of the aerosol to the exterior portion of the mouth end (Paragraph 61; the filter has a ventilation resistance in the range of 5 to 20 mmAq).

Regarding claims 5 and 15, modified Nakano further discloses wherein the first separator comprises at least one puncture device (Kaufmann; needles 302A, 302B).

Regarding claim 6 and 16, modified Nakano further discloses wherein the at least one puncture device is a hollow pointed tube (Kaufmann; needles 302A, 302B).

Regarding claim 7 and 17, modified Nakano further discloses wherein the at least one puncture device is configured to direct an aerosol to a desired area of the insert section (Kaufmann; para. 194; see e.g. Figs. 3D-G).

Regarding claim 8 and 10¸ modified Nakano further discloses wherein the insert section further comprises a flavor reservoir containing a flavorant (flavor source 131).

Claims 11, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. in view of Keritsis as applied to claim 10 and 13, and further in view of Li et al. (US 2015/0027454; of record).
Regarding claims 11 and 19, modified Nakano discloses the non-combustion-type flavor inhaler for generating a functionalized aerosol as discussed above with respect to claims 10 and 13. 
However, Nakano does not explicitly teach wherein the flavor reservoir comprises a homogeneous density matrix.
Li teaches an electronic smoking article for at least partially volatilizing a liquid aerosol formulation (abstract) comprising an insert section (tubular filter segment 600) connected to a pod bay (sleeve portion 604; Fig. 7-8; Paragraph 49), wherein the whole insert section is made out of low density cellulose acetate tow (Paragraph 43; interpreted as a homogeneous density matrix) and is impregnated with additives including flavors and/or aerosol modifies applied to the insert section (Paragraph 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known technique of using a homogeneous density matrix as in Li to the flavor reservoir of Nakano ready for improvement in order to achieve the predictable result of modifying the aerosol through the release of additives (Li; Paragraph 52).
Regarding claim 14, modified Nakano discloses the non-combustion-type flavor inhaler for generating a functionalized aerosol as discussed above with respect to claim 13.
However, modified Nakano is silent as to the insert section comprising a first cavity, wherein the first cavity is configured to couple to the aerosol section.
Li teaches an electronic smoking article for at least partially volatilizing a liquid aerosol formulation (abstract) comprising an tubular filter segment (600) connected to a sleeve portion (604; Fig. 7-8; Paragraph 49), wherein the whole filter segment is made out of low density cellulose acetate tow (Paragraph 43; interpreted as a homogeneous density matrix) and is impregnated with additives including flavors and/or aerosol modifies applied to the insert section (Paragraph 52), wherein the sleeve portion is designed to fit around the outer perimeter of the electronic smoking article (Paragraph 49; the sleeve portion has a cavity in order to attach to the outside of the electronic smoking article).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known technique of providing a cavity in the adaptor and attaching the adaptor to the outside of the electronic smoking article as in Li to the known adaptor of modified Nakano which attaches to the inside of the electronic cigarette in order to obtain the predictable result of attaching an insert section for modifying the aerosol through the release of additives (Li; Paragraph 52). 

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. in view of Keritsis as applied to claims 10 and 13 above, and further in view of Thesing et al. (US 5012829; of record).
Regarding claims 12 and 20, modified Nakano discloses the non-combustion-type flavor inhaler for generating a functionalized aerosol as discussed above with respect to claims 10 and 13.
However, Nakano does not explicitly teach wherein the flavor reservoir comprises a low density matrix and a high density matrix.
	Thesing teaches a cigarette filter with an outer member and inner member (abstract), wherein the inner member (20; Fig. 1; Column 3, lines 38-41) has a lower pressure drop than an outer member (22; Fig. 1; Column 3, lines 38-41), and a flavorant is added to either or both members 20 and 22 (Column 3, lines 21-23). Additionally, one of ordinary skill in the art would appreciate that since inner member 20 and outer member 22 are the same length (Fig. 1), the inner member 20 will have a lower density than the outer member 22.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flavor reservoir of Nakano to have an inner member with a lower density and an outer member with a higher density as in Thesing because this configuration increases the efficiency of the flavorant while decreasing the amount of flavorant used and directs the flavored smoke to the more desired located of a smoker's tongue (Thesing; Column 3, lines 45-51).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SONNY V NGUYEN/Examiner, Art Unit 1747              

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747